Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate Minerals Reports Second Quarter Results << Receives Key Permit to Build the Young-Davidson Mine Notice: Conference Call and Webcast of Q2 Results Today at 10:00 am ET Dial in: +647-427-7450 or 1-888-231-8191 >> VANCOUVER, Aug. 10 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation ("Northgate" or the "Corporation") (TSX: NGX; NYSE Amex: NXG) today announced its financial and operating results for the three and six months ended June 30, 2010. << Second Quarter Highlights - Reported net earnings of $4.3 million or $0.01 per diluted share. - Generated cash flow from operations of $10.9 million or $0.04 per diluted share. - Produced 68,275 ounces of gold and 9.6 million pounds of copper at an average net cash cost of $693 per ounce. - Fosterville achieved record quarterly production at its mine of 28,476 ounces of gold. - Kemess South exceeded its production forecast, producing 24,967 ounces of gold. - Received the key permit from the Ontario Ministry of Northern Development, Mines and Forestry allowing construction of the Young- Davidson mine to commence and broke ground on the property on August 3, 2010. - Discovered a new gold zone west of current reserves at Young- Davidson. The "YD West zone" is postulated to be the faulted offset extension of the current orebody. - Hole YD10-198, one of the highest grade-thickness intervals intersected to date on the property, returned 3.46 grams per tonne (g/t) gold over 79.5 metres (m). - The YD West zone is open up and down dip and to the west. - Commenced a $3 million infill diamond drill program at Kemess Underground in order to more tightly define the 70+ million tonne higher grade core within the Kemess North deposit. >> Ken Stowe, President and CEO, stated: "Our Fosterville and Kemess mines turned in strong operating performances during the second quarter, but overall performance was impacted by challenges faced at Stawell, where complex geology in the orebody and poor reserve performance necessitated the unplanned processing of marginal grade ore. During the balance of the year, Stawell production is expected to recover as the new GG6 mining zone comes on stream and operations should be back to normal in the fourth quarter. On the exploration front, our intensive 2010 exploration program paid dividends with the discovery of a new gold zone on the Young-Davidson property, in what is postulated to be the faulted offset of the current orebody, and we will be following up with additional drilling to determine the vertical and lateral extent of this new zone. Also in the second half of the year, we will be wrapping up the $3 million drill program at Kemess Underground. In addition, exploration efforts will be ramping up as part of our $18 million exploration budget in Australia, where the focus is on resource to reserve conversion and the search for substantial new orebodies in the Stawell camp. Lastly, having received the key permit for the Young-Davidson project in July, we broke ground on the property last week, as the appropriate resources were mobilized on site. This is a monumental event, as Young-Davidson represents a low cost, long-life mine with excellent growth potential that will become the new cornerstone of our company." Financial Performance Northgate recorded consolidated revenue of $122.7 million in the second quarter of 2010, compared with revenue of $130.3 million recorded in the same period last year. For the six months ended June 30, 2010, Northgate recorded revenues of $248.0 million, slightly lower than the $254.1 million recorded in the corresponding period of 2009. Net earnings for the second quarter of 2010 were $4.3 million or $0.01 per share, compared with net earnings of $5.4 million or $0.02 per share in the second quarter of 2009, and included a tax effected, unrealized gain of $11.4 million relating to Northgate's copper forward sales contracts. These contracts are priced at Cdn$3.31 per pound and were put in place in order to secure a significant portion of cash inflow over Kemess South's remaining mine-life. Net earnings for the six months ended June 30, 2010 were $9.2 million. Northgate continued to generate positive cash flow from operations of $10.9 million or $0.04 per share in the most recent quarter and continues to maintain a strong balance sheet, with cash and cash equivalents totalling $204.2 million at the end of June 30, 2010. Results from Operations Fosterville Gold Mine During the second quarter of 2010, a record 218,259 tonnes of ore were mined and mine development advanced 1,939m, compared with 206,829 tonnes mined and 2,033m advanced, respectively, in the corresponding period of 2009. Higher mining rates continue as substantial mine development has been achieved since taking ownership of the mine. Also during the quarter, 205,094 tonnes of ore were milled at a grade of 4.97 g/t, which was an improvement over the 203,822 tonnes milled at a grade of 4.54 g/t in the corresponding quarter of 2009. Fosterville achieved record production of 28,476 ounces of gold in second quarter of 2010, which was approximately 2,000 ounces higher than the previous record set in the fourth quarter of 2009, and generated record cash flow from operations of $14.1 million. Production in the first half of 2010 was 54,897 ounces of gold, which was in line with forecast. The average net cash cost of production for the second quarter of 2010 was $669 per ounce, which was in line with forecast and slightly lower than the $679 per ounce recorded in the previous quarter. The net cash cost of production in the corresponding quarter of 2009 was $537 per ounce. Cash costs in the most recent quarter were an excellent achievement, despite the dramatic increase in the Australian dollar relative to the US dollar, which averaged over 16% higher in the most recent quarter. In 2010, Fosterville is now expected to produce 105,000 ounces of gold at a net cash cost of $690 per ounce, which is down slightly from the previous estimate as a result of small changes in the mine plan for the balance of the year. Stawell Gold Mine During the second quarter of 2010, a total of 175,394 tonnes of ore were mined and mine development advanced 1,835m, which was higher than the 170,826 tonnes mined and 1,697m advanced, respectively, in the same period of 2009.
